Case 8:16-cv-00545-SJO-MRW Document 370 Filed 03/26/19 Page 1 of 1 Page ID #:22121

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                             CIVIL MINUTES - GENERAL
 Case No.          SA CV 16-00545 SJO (MRWx)                                                Date   March 26, 2019
 Title             Nichia Corporation v. VIZIO, Inc.




 Present: The Honorable            S. JAMES OTERO
                Victor Paul Cruz                                 Terri Hourigan
                 Deputy Clerk                                    Court Reporter                           Tape No.

                 Attorneys Present for Plaintiffs:                             Attorneys Present for Defendants:
                     William S. O’Hare, Jr                                              Richard Erwine
                     Deborah S. Mallgrave                                            Raymond N. Nimrod
                           Jenny Wu                                                    Jared W. Newton
                     Nicholas Groombridge                                             Amanda K. Antons
                      Catherine Nyarady
                         Daniel J. Klien
                       Lissette A. Duran
                          LeeAnn Kim
                       Alison C. Penfield
                        Joshua D. Reich
                         Shota Milorara
                         David E. Cole
                         Sayem Osman
 Proceedings:                   JURY TRIAL (Day One)

Matter called.

The Court is advised that the case may settle.

The matter is placed on second call to allow counsel time to meet and confer.

Matter recalled.

Both this case and case SA CV 18-00362 AG: Nichia Corporation v. Vizio, Inc. are both settled.
The terms of the settlements are to remain confidential. The party representatives, Katsuyuki
Akutagawa, Nichia and Jerry C. Huang, Vizio, acknowledge and accept binding terms of the
settlements.

The Court vacates the trial and all pending motions, and sets an Order to Show Cause re
Dismissal on Monday, April 29, 2019 @ 8:30 a.m. on both cases. If the parties file dismissals as
to each case prior to the OSC date the hearings will be vacated.
                                                                                                            :      0/13
                                                                     Initials of Preparer                 vpc



CV-90 (06/04)                                        CIVIL MINUTES - GENERAL                                        Page 1 of 1
